Citation Nr: 1424260	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability,  to include post-traumatic stress disorder (PTSD), anxiety/dementia, and a pain disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to September 1984, and from January 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. A hearing was held before an RO Decision Review Officer (DRO) in October 2008.

As previously indicated, the Board has recharacterized the issue pertaining to a psychiatric disorder from that involving an original claim submitted by the Veteran in August 2005 (limited to PTSD, depression/anxiety and dementia) as to more generally encompass chronic pain syndrome associated with service-connected orthopedic disabilities as a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).  

By a decision of December 2010, the Board denied a TDIU, and remanded the aforementioned claim for service connection for a psychiatric disorder for additional development. Another Board remand of the latter issue ensued in July 2012 for compliance with the directives specified. Ultimately, to obtain a thorough psychiatric opinion on the merits of the Veteran's claimed mental health condition, an outside opinion was obtained from a Veterans Health Administration (VHA) specialist in November 2012. See 38 C.F.R. § 20.901(a) (2013). 

Meanwhile, on appeal of the December 2010 Board denial of a TDIU to the U.S. Court of Appeals for Veterans Claims (Court), in October 2012 the Court issued an Order granting a Joint Motion for Remand (Joint Motion) requested by representatives of both parties vacating the Board's decision, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.  

The Board thereupon issued an April 2013 decision denying entitlement to service connection for psychiatric disability, and remanding the TDIU claim for compliance with the October 2012 Joint Motion.

Thereafter, on appeal to the Court of the Board's April 2013 denial of service connection for psychiatric disability, a June 2013 Joint Motion for Remand was issued vacating that decision as well and remanding it to the Board. The Court's basis for this subsequent Joint Motion was the lack of availability of the November 2012 VHA expert opinion.  

In March 2014, the Veteran's attorney provided additional evidence consisting of a private psychological evaluation and addendum report, along with a waiver of RO initial consideration, which is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2013).

While the Board sympathizes with the parties' counsel that the Veteran's 12 volume claims file is voluminous and that it is time consuming to conduct a comprehensive review of the evidence, it should be noted that the November 20, 2012 expert opinion from Dr. C. W., a VA psychiatrist at the Iowa City Medical Center (VAMC) is located near the top of volume 11, the second most recent volume of record.  Further, the Board notes that the date stamp for VA receipt of this opinion was January 2, 2013, and that this opinion was clearly of record at the time of the Board's April 2013 denial of the Veteran's claim.  Whereas the Board has reason to believe that the conditions precedent of both Joint Motions have been duly satisfied, the prudent course of action in light of new evidence submitted would be further evidentiary development. Consequently, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

While the Board regrets the inherent delay required by further remand of this case, such action undertaken is unavoidable given the conflicting evidence of record.  

The November 2012 VHA psychiatric expert opinion from Dr. C. W., a VA psychiatrist at the Iowa City VAMC, which has been located in the Veteran's claims file since January 2013, had identified several underlying inconsistencies within the Veteran's reported in-service stressor as the basis for having PTSD, an identified sexual assault, to the extent that the evaluator found it "not as least as likely as not" the Veteran had an acquired psychiatric disorder or PTSD associated with that reported stressor. Thereafter, the January 2014 private psychologist's opinion (and March 2014 addendum) procured on referral from the Veteran's attorney in this case states the opposite conclusion, which is that the Veteran's PTSD amongst other conditions originated due to the stressor of a sexual assault during service. The latter opinion though clearly providing substantiation to the claim for service connection for psychiatric disability, does not fully resolve the dispositive questions surrounding the occurrence of the in-service stressor (in light of concerns raised within the prior November 2012 VHA opinion), or in terms that just by themselves provide probative and informed grounds to decide this claim. The Board believes that further VA mental health evaluation is warranted, and to occur by claims file review as well as interview by an examining VA psychiatrist with benefit of review of all foregoing opinions in this regard.

The Board notes that the issue of entitlement to a TDIU is currently in remand status as the result of the April 2013 Board remand and has not yet been returned to the Board.  Further, it is inextricably intertwined with the outcome of the claim for service connection for a psychiatric disability, inasmuch as service-connected mental health impairment would be a key component underlying assessment of occupational capacity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records dated since May 2013, and associate them with the claims file, or alternately with his electronic claims file in either Virtual VA or Veterans Benefits Management System.

2. Thereafter, schedule the Veteran for a VA examination with a psychiatrist regarding his claimed mental health disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is requested to provide an opinion, following thorough review of the claims file and attendant clinical history, as well as interview of the Veteran, as to whether the Veteran has PTSD that is at least as likely as not (50 percent or greater probability) etiologically related to or had its incurrence during his active military service, as the result of an alleged sexual assault.  

In providing the requested opinion, please give thorough consideration to Veteran's continued averments that the occurrence of the in-service stressor is substantiated by his request for a transfer around 1981 (during his first period of active); subsequent commencement, or at the very least, escalation of a pattern of substance abuse; and onset of difficulties with social relationships. Please note that under applicable VA law, the failure of a claimant to directly report an alleged sexual assault during military service does not and cannot amount to negative evidence weighing against a claim for VA benefits thereafter.  

The examiner must expressly indicate review and consideration of the prior November 2012 VHA medical expert opinion in this case finding there was not likelihood of occurrence of a sexual assault incident in service, having based this finding in part on several inconsistencies within the record including some pertaining to the Veteran's varying accounts of the incident. Dr. C. W.'s opinion is located near the top of volume 11 of the Veteran's claims file and is noted to have a January 2, 2013 date stamp on the back of the page.  

Further, expressly indicate review and consideration of the January 2014 private psychologist's opinion (with March 2014) addendum, and the more favorable conclusion expressed therein. In commenting on the relative probative weight of this opinion, the VA examiner should provide particular attention to the identified behavioral "markers" of the identified stressor that this psychologist denoted, including as to whether these "markers" either weigh for or against the claim.  Please comment in this regard on whether the Veteran's pattern of having requested a transfer in service, though followed by exemplary service and high personnel evaluations thereafter, was indeed suggestive of a pattern of "overcompensation" as has been cited. Please further note the January 2014 opinion's allegations of physical injury sustained in connection with reported in-service stressor, both in light of how this would tend to substantiate the claimed stressor, and also of how medical evidence of a hemorrhoidal condition suggests onset in the years after service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. He is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


